Citation Nr: 0007186	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-14 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service connected 
rheumatic heart disease with mitral insufficiency, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel






INTRODUCTION

The veteran was separated from service in March 1965 with 
more than 22 years of active service.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Buffalo, New York Regional Office 
(RO).  


REMAND

The veteran contends that the evidence supports the 
assignment of a rating in excess of 30 percent for his 
service connected cardiovascular disability.

The Board notes that the regulations pertaining to rating 
cardiovascular disabilities, which include rheumatic heart 
disease, were revised effective January 12, 1998.  The Court 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Court, in this case, did not specifically 
address the issue as to what effective date to assign if the 
liberalizing change was the most favorable to the claimant.  
However, the Court later addressed this matter in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  In 
this case, the RO has provided the veteran with the old and 
new rating criteria for rheumatic heart disease.  Following 
completion of the development requested in this remand, the 
RO should continue to consider the veteran's cardiovascular 
disability under both the old and new rating criteria. 

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's rheumatic 
heart disease under all of the applicable rating criteria 
under Diagnostic Code (DC) 7000.  Accordingly, the veteran 
should be afforded a VA cardiovascular examination which 
provides complete clinical findings to facilitate the 
evaluation of the veteran's disability.

The Court has also held that the duty to assist the claimant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service-connected 
rheumatic heart disease should be obtained to include those 
from the Wilkes-Barre VA medical center.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for rheumatic heart disease with 
mitral insufficiency in recent years.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder to include all records from the 
Wilkes-Barre VA medical center from 
September 1997 to the present.  Once 
obtained, records should be permanently 
associated with the claims file.  

2.  The veteran should be afforded a VA 
cardiovascular examination.  All 
disability should be evaluated in 
relation to its history.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A copy of the new and old 
versions of DC 7000 must be furnished to 
the examiner prior to the examination.  
The examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criterion to be considered under the old 
and new versions of DC 7000.  All 
indicated special tests and studies 
should be accomplished, including if 
deemed medically appropriate, a 
laboratory determination of METs by 
exercise testing.  With regard to MET 
testing, the examiner should document the 
level of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used. 

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  Consideration should be 
given to the holdings in Karnas and 
Massey.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




